IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                    NO. PD-1231-14

                         RAYMOND MCKINNEY, Appellant

                                            v.

                               THE STATE OF TEXAS

          ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                          BEXAR COUNTY



      Per curiam.

                                       ORDER


      Appellant was convicted of possession of a controlled substance in Cause No.

2012CR8329 in the 226th District Court of Bexar County. Punishment was assessed at

twelve years’ confinement. The Court of Appeals reversed the conviction. McKinney v.

State, 444 S.W.3d 128 (Tex. App.—San Antonio, pet. ref’d)). The State filed a petition for

discretionary review, which this Court refused on December 10, 2014. McKinney v. State,

No. PD-1231-14 (Tex. Crim. App. Dec. 10, 2014).
                                                                               MCKINNEY - 2

       Appellant has filed a Writ of Habeas Corpus Seeking Bail, which this Court will

consider as an application under Article 44.04(h) of the Code of Criminal Procedure, to set

a reasonable bail pending final determination of the appeal. However, before this Court can

set a reasonable bail we must have adequate information upon which to determine a

reasonable amount. Appellant fails to provide adequate information. The relevant factors

to consider in deciding a reasonable bail amount are: (1) nature of offense, (2) ability to make

bail, (3) prior criminal record, (4) conformity with previous bond conditions, (5) employment

record, (6) family ties to the community, and (7) length of residence in community. See

Montalvo v. State, 786 S.W.2d 710 (Tex. Crim. App. 1989).

       Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for

this Court to set a reasonable bail.




Entered December 16, 2014.
Do Not Publish